                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION

ISAAC KANAMWANGI                                                                PLAINTIFF
ADC #163272

VS.                                  4:19CV00251-BRW

WINBURN E. MELVGIN JR.; et al.                                                  DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, Defendants’ Motion for Partial Summary Judgment (Doc. No. 11) is

GRANTED. Plaintiff’s claims against Defendant Melvgin are DISMISSED without prejudice.

Plaintiff’s equal protection claims are DISMISSED without prejudice.

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from an

Order adopting these recommendations would not be taken in good faith.

       IT IS SO ORDERED this 14th day of August, 2019.



                                                    Billy Roy Wilson_________________
                                                    UNITED STATES DISTRICT JUDGE
